Case 6:18-cr-00237-RRS-CBW Document 49 Filed 05/15/19 Page 1 of 1 PageID #: 261



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 To:            All Counsel of Record

 Issued By:     Judge Robert R. Summerhays

 Re:            United States of America v. John Morrow
                Criminal Action No. 6:18-cr-0237

 Date:          May 15, 2019


                                         MINUTE ENTRY

         The court has been advised that the issue regarding the defendant’s legal representation has

 been resolved and that there is no need for a hearing on the Motion for Hearing to Determine Status

 of Representation [doc. 47]. Accordingly, the hearing scheduled for May 17, 2019 on the matter

 is cancelled as the motion is now moot.
